353 F. Supp. 1324 (1972)
Michael V. COSTELLO, Plaintiff,
v.
Lawrence E. DUGGER, Defendant.
Roberto K. CELESTINEO, Plaintiff,
v.
Louie L. WAINWRIGHT et al., Defendants.
Civ. Nos. 72-109, 72-94.
United States District Court, M. D. Florida, Jacksonville Division.
December 6, 1972.
*1325 Tobias Simon, Miami, Fla., for plaintiffs.
Daniel S. Dearing, Chief Trial Counsel, Dept. of Legal Affairs, Tallahassee, Fla., for defendants.
John L. Briggs, U. S. Atty., Jacksonville, Fla., David L. Norman, Jesse H. Queen, Robert H. Johnson, Civil Rights Div., and Richard G. Kleindienst, U. S. Atty. Gen., U. S. Dept. of Justice, Washington, D. C., amicus curiae.

ORDER
CHARLES R. SCOTT, District Judge.
In these two hereinbefore consolidated cases, plaintiffs, inmates committed to the Florida Division of Corrections, have filed in this Court civil complaints implicitly pursuant to 42 U.S.C. § 1983 and 28 U.S.C. §§ 2201 and 1343(3) and 1343 (4). Plaintiffs have alleged that they have been denied by the defendants medical treatment.
Although this Court has heretofore, sua sponte, appointed Tobias Simon, Esquire, of Miami, Florida, as counsel for these plaintiffs, this Court is of the opinion that in the administration of justice the public interest should be represented in this proceeding, that it will be of assistance to the Court to have the benefit of the views of counsel for the United States of America as amicus curiae, and that this Court is entitled, at any time, to call upon the law office of the United States to serve in that capacity.
Therefore, it is, sua sponte,
Ordered:
The United States of America is hereby appointed and designated as amicus curiae counsel in this case to assist the Court in the speedy and just determination of the issues herein involved.